Citation Nr: 1610780	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing before a Veterans Law Judge (VLJ).  In October 2012, the Veteran was informed that the VLJ before whom he testified in June 2011 was no longer employed by the Board.  In November 2012 the Veteran requested another hearing by video conference which was held in August 2013 before the undersigned VLJ.  Transcripts of the hearings have been associated with the Veteran's claims file. 

The claim was previously remanded in September 2011.  In a January 2014 decision, the Board granted service connection for bilateral hearing loss and denied service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back.  The remaining claims were remanded or further development.  However, in a September 2014 decision, the Board vacated the January 2014 decision in its entirety, granted service connection for bilateral hearing loss and a right knee arthritis, and remanded the remaining claims for further development.  In an October 2015 rating decision, the Board denied the claims of entitlement to service connection for arthritis of multiple joints, a heart disability, and sleep apnea, and remanded this claim again for an addendum opinion.

Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

A bilateral hand disability was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria. 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post-service treatment records are associated with the claims file.  In February 2008 the RO was informed that after an extensive search, VA records for the period from January 1964 to the present from the New York Harbor Healthcare System were no longer available.  The June 2011 and August 2013 Board hearing transcripts and the Veteran's statements and statements from his family and friends are associated with the claims file.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

The Veteran was afforded VA examinations and addendum opinions in October 2011, December 2011, July 2015, and December 2015.  Read in conjunction, the VA examinations and opinions are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  To the extent that the July 2015 VA examination report may be inadequate, the December 2015 addendum opinion sufficiently addressed any inadequacies. 

Finally, the Board finds that there was substantial compliance with the October 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268(1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Pursuant to the Board's October 2015 remand instructions, additional addendum opinion was obtained in December 2015, which is determined to be adequate as discussed above.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary. See Stegall, supra; D'Aries, supra.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the claim on appeal. 

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis, carpal tunnel syndrome, and cubital tunnel syndrome are being considered, this avenue of entitlement applies. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran contends that service connection is warranted for a bilateral hand disability.  At his June 2011 video conference hearing the Veteran testified that he has arthritis in all of his joints and is receiving treatment for arthritis of multiple joints at VA.  According to the August 2013 video conference hearing transcript, the Veteran testified that he had difficulty when loading and unloading cargo during service.  Specifically, he claimed that his hands always seemed to hurt and they would swell up and get red.  

The October 2011 VA examination report reflects that the Veteran has palindromic rheumatism in his hands.  The Veteran also has bilateral thumb CMC arthritis.  While according to an October 2011 peripheral neuropathy VA examination, it was determined that the Veteran did not have carpal tunnel syndrome; a March 2014 VA treatment record reflects that the Veteran suffers from cubital tunnel symptoms.  Thus the evidence reflects a current disability.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding the Veteran's hands.  Clinical evaluation of the upper extremities on the November 1963 discharge examination reveals normal findings.  

A post-service September 1966 treatment report from the Brooklyn VA Hospital reflects that the Veteran was treated for cellulitis and lymphangitis of the right hand secondary to trauma.  According to a February 2008 memorandum and report of contact, the New York Harbor Healthcare System indicated that the Veteran's records from January 1964 to the present were no longer available.  The Veteran continues to assert that he was told he had carpal tunnel syndrome in both hands which was causing all of his numbness and pain to his hands.  See July 2015 statement.  He further stated that he underwent carpal tunnel surgery, but began having recurring symptoms thereafter. 

The Veteran was afforded a VA examination in October 2011.  The October 2011 VA examiner opined that the Veteran's palindromic rheumatism is not related to service because it is an autoimmune process and is related to genetic factors.  The examiner also indicated that the Veteran's thumb CMC arthritis is due to multiple factors and aging.  According to an addendum received in July 2015, the examiner opined that it is not likely the arthritis or palindromic rheumatism of the hands had its onset during active duty or was manifested to a compensable degree within one year separation from active duty in November 1963 and that it is not likely the palindromic rheumatism and/or arthritis of the bilateral hands is related to service or any ACDUTRA (active duty for training)or INACDUTRA (inactive duty training).  He stated that the arthritis is age related and was not present during service nor was it presents shortly after service when the Veteran was around 21 years of age.  The examiner added that degenerative arthritis is an age related phenomenon and there was no injury or symptoms in service suggesting that the Veteran had any event in-service that predisposed him to these conditions. 

According to the December 2015 VA addendum opinion, the VA examiner reviewed his July 2015 opinion.  He stated that he did not see anything in the records available that would change his previous opinion.  Although the Veteran continues to assert that he had symptoms in service, there is nothing in the Brooklyn records that showed any symptoms consistent with carpal tunnel syndrome or cubital tunnel syndrome or arthritis or palindromic rheumatism.  While the VA examiner specifically stated that he is not denying the Veteran had hand symptoms during and shortly after service, he determined that it is unlikely (less than 50% likely) these symptoms were arthritis or palindromic rheumatism or carpal tunnel syndrome or cubital tunnel syndrome given the negative separation exam and official diagnoses years after service.  He further explained that the Veteran's symptoms during service were likely normal physiological responses to repetitive use based on the information available.  Therefore, he concluded that it is not likely any of the Veteran's current bilateral hand conditions had their onset during active duty service or manifested to a compensable degree within one year of separation from active duty service in November 1963 nor are they likely otherwise related to active service.  He further articulated that is within the realm of possibility that his symptoms were related and maybe even to a 45% degree based on his continued assertions.  However, it is the VA examiner's opinion that it is not a 50% or more likelihood. 

Here, there is no competent evidence that any currently diagnosed bilateral hand disability was incurred in or is at least as likely as not related to service.  The VA examiner opined that it is less likely than not that the Veteran's current bilateral hand disability had its onset during or was otherwise related to active duty.  Additionally, although the Veteran reported that he had symptoms of hand pain and swelling in service, the record does not reflect that his symptoms in service are attributable to any current diagnosis. 

The Board also finds that the weight of the evidence demonstrates that a bilateral hand disability did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence does not demonstrate any symptoms attributable to the currently diagnosed arthritis or reported carpal or cubital tunnel syndromes during the one year period after service, or any diagnosis or findings of arthritis during the one year post-service presumptive period.  Because neither bilateral hand arthritis nor any bilateral hand organic disease of the nervous system manifested to a compensable degree within one year of service separation, the presumptive provisions for arthritis or organic disease of the nervous system as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307 , 3.309(a). 

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that his bilateral hand disability is related to service.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his current bilateral hand diagnoses and symptoms in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for a bilateral hand disability is not warranted.


ORDER

Service connection for a bilateral hand disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


